Case 20-10343-LSS Doc 5338 Filed 06/15/21 Page 1of3

FILED
2021 JUN 15 AM 9: 03 5 /ia/2)

CLERK
U.S. BANKRUPTCY cour?

Dene Dostice Laue; Sel Ber SS veh 2,

(i Ha prny All 1S well with Yoo Awd

Your f amil J due +e these traje, times were EX Por iANCiAly
Tt mih 1 Cold Stete the Same enw My half
Unto r+ vvately rXeS Not She Same + On \\- 16-0 Qo,
1 ca\\ home +o Pix out my Pather died tn &
troolc Reuidenk Prom BR tree Paling ACCOSS +he
Coal, By me being iy Confinement) 2 Covldws Attend
Wis Dunneral, My Pony Never Seat Me AN do tutery,
N\y \ife has heed in. Shambols Site childhood,
TV entered +Hhe boy Sws Ak He Ase of eight
yorcs aid. x thy Shak i+ res Yhe proper wie]
ye iW roduue Me inXo be cominy A Men: Nad &
Jemele Scoot \eader She use 40 tell me that I wns
_ i ‘reavSeeng. Yoursy fella. Brant Smiles ze my Prce | |
KS me wen by, We went on -keins, She Ye

   

   

lo you MY AN Scouts . Wawor Ay a Q210 eV D

me behind rte "Class Au helo a only

wth her awd iwner Codse. 1S Went ow Sor Months,
THA werd home and Seed these nig with
 

Case 20-10343-LSS Doc 5338 Filed 06/15/21 Page 2 of 3

my Step Sisto, Ny Shen Wao Crogt JS, Asie
Were TD j\ewcn Pads ford wixsS only & chil d
Aor ny whee DL was teyg*, TL hed +o erglain ty
my prcent S Wow my ‘Ooy Scot Yeadner Showed
Me these, Hninys, The cumors made + pron
Not onl y/ Sthoad ‘ou my town. 1+ was So niet ny
awit en bagrassigy tic our themily A we head +o

3 ty _pyotner Sclhwo\ aud diver Ares

 

canst P

 

    
 

TT Weve, a\ \Led to BC Psychology Awh went
Hhourghn BR Menke evavledon, All my \ite Sinle

@ my oy Scoot euperiewle T Ve Seen) Ackay cor
which Ceused me to Shay in t+odde.T wll wever
Tost Ae boy Scars Agwid in \Me.t dow Cove
Bn ek ey Claim Wo be Fe ofyawrZmtiny thei 9
St \Avti oS. 1 hey donk even want 40 \onoe or
Name +heir ww Cony And +r 3 to mete hem egnt,
‘Jou ox vAax T'm Sey Nokniny Could evar mace
my ASSulk awh Alyse Qo Aves TD pm Now OF
Yew & \d. Kecently had +e Afghan te my Auster
why She cows become A girl Scovt, awd She owl}
" yout $ ald, She dow Uniler Han. Bot No TS don
Yecu sk “newt wn No Children) lifes Raat Need
+ Loe, Shut Ago They have ruined tres ot Ly odael 5
of Children tikes Forever: THiS caw be Nerled,

or TalCny baoke! T+s deve. ts S Sad Be blessed Thants

for yor Lone, See = (SIC

 
 

Case 20-10343-LSS Doc 5338 Filed 06/15/21 Page 3of3

eefofa lide CE lee fen el lg

(03 b! oe.

  

 
